Case: 16-17744   Date Filed: 08/22/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17744
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:07-cr-00079-RBD-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

KRISTOPHER M. STOREY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 22, 2017)

Before JORDAN, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-17744     Date Filed: 08/22/2017   Page: 2 of 2


      Stephen J. Langs, appointed counsel for Kristopher Storey in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

judgment revoking Storey’s supervised release and his resulting sentence are

AFFIRMED.




                                          2